Action to recover for services rendered by plaintiff to defendant under a contract of employment. The controversy involves only the amount which plaintiff is entitled to recover of defendant, who admits that he is indebted to plaintiff for services in the sum of $1,200. Plaintiff contends that defendant is indebted to her in the sum of $1,800.
From judgment on an adverse verdict defendant appealed to the Supreme Court.
Defendant's assignments of error on his appeal to this Court are based on exceptions to instructions in the charge of the court to the jury, and to the failure of the court to comply in the charge with the provisions of C. S., 564. They cannot be sustained. The judgment is affirmed.
No error.